Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Brian McKnight on 5/05/2022.
The application has been amended as follows: 
Claim 1 has been amended as follows: 
A computer mouse comprising:
a height sensor structure configured to provide a height output indicative of whether a gap between the computer mouse and a reference surface is larger than a threshold value, wherein the threshold value is initially at an existing threshold value; 
a control circuit configured to control tracking of a movement of the computer mouse in a plane defined by the reference surface, based on the height output; 
a motion detector configured to provide a rate of change of a vertical displacement and a detector output indicative of a direction of an at least substantially vertical motion of the computer mouse; and 
an adjustment circuit configured to maintain the existing threshold value and to adjust the threshold value for unintentional movement and different accelerations of the computer mouse based on the motion detector output, wherein the threshold value is adjusted higher to a first threshold value when the direction of the at least substantially vertical motion by the computer mouse is upward to disable tracking and lower to a second threshold value when the direction of the at least substantially vertical motion by the computer mouse is downward to resume tracking and wherein the first and second threshold values are customizable for different accelerations.
Claim 19 has been amended as follows:
A method for providing an input to a computing system, the method comprising: 
providing a height sensor output indicative of whether a gap between a computer mouse and a reference surface is larger than a threshold value, wherein the threshold value is initially at an existing threshold value; 
controlling tracking of a movement of the computer mouse in a plane defined by the reference surface, based on the height output; 
providing a motion detector output indicative of a rate of change of a vertical displacement and a direction of an at least substantially vertical motion of the computer mouse; and 
maintaining the existing threshold value or adjusting the threshold value for unintentional movement and different accelerations of the computer mouse based on the motion detector output, wherein the threshold value is adjusted higher to a first threshold value when the direction of the at least substantially vertical motion by the computer mouse is upward to disable tracking and lower to a second threshold value when the direction of the at least substantially vertical motion by the computer mouse is downward to resume tracking and wherein the first and second threshold values are customizable for different accelerations.
Claim 24 has been amended as follows: 
A non-transitory computer readable medium storing a program executable to cause a processor to execute a process comprising: 
provide a height sensor output indicative of whether a gap between a computer mouse and a reference surface is larger than a threshold value, wherein the threshold value is initially at an existing threshold value; 
control tracking of a movement of the computer mouse in a plane defined by the reference surface, based on the height output; 
provide a motion adjistput indicative of a rate of change of a vertical displacement and a direction of an at least substantially vertical motion of the computer mouse; and 
maintain the existing threshold value or adjust the threshold value for unintentional movement and different accelerations of the computer mouse based on the motion detector output, wherein the threshold value is adjusted higher to a first threshold value when the direction of the at least substantially vertical motion by the computer mouse is upward to disable tracking and lower to a second threshold value when the direction of the at least substantially vertical motion by the computer mouse is downward to resume tracking and wherein the first and second threshold values are customizable for different accelerations.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, none of the reference of record alone or in combination discloses or suggests a computer mouse comprising: 
a height sensor structure configured to provide a height output indicative of whether a gap between the computer mouse and a reference surface is larger than a threshold value, wherein the threshold value is initially at an existing threshold value; 
a control circuit configured to control tracking of a movement of the computer mouse in a plane defined by the reference surface, based on the height output; 
a motion detector configured to provide a rate of change of a vertical displacement and a detector output indicative of a direction of an at least substantially vertical motion of the computer mouse; and 
an adjustment circuit configured to maintain the existing threshold value and to adjust the threshold value for unintentional movement and different accelerations of the computer mouse based on the motion detector output, wherein the threshold value is adjusted higher to a first threshold value when the direction of the at least substantially vertical motion by the computer mouse is upward to disable tracking and lower to a second threshold value when the direction of the at least substantially vertical motion by the computer mouse is downward to resume tracking and wherein the first and second threshold values are customizable for different accelerations.
Namely the prior art of record, Zanone, does not disclose a computer mouse having an adjustment circuit that adjusts the threshold to a first threshold (higher than the existing threshold value or second threshold) when the direction of the at least substantially vertical motion by the computer is upward to disable tracking, and adjusted the threshold to a second threshold (lower than the existing threshold value or first threshold) when the direction of the at least substantially vertical motion by the computer mouse is downward to resume tracking. 
Claims 19 and 24 each recites similar limitations as in claim 1. Claims 2-8, 10, 13-15, 17, 18, 20-22 depend from claim 1 or 19.  Accordingly, claims 1-8, 10, 13-15, 17-22 and 24 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/Primary Examiner, Art Unit 2625